Name: Commission Regulation (EEC) No 3508/82 of 23 December 1982 laying down rules for calculating withdrawal prices and fixing the withdrawal prices, for the 1983 fishing year, for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/ 18 Official Journal of the European Communities 28 . 12. 82 COMMISSION REGULATION (EEC) No 3508/82 of 23 December 1982 laying down rules for calculating withdrawal prices and fixing the withdrawal prices , for the 1983 fishing year, for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community are used as the basis for the calculation of the with ­ drawal prices, shall be as shown in Annex I for each species of fish concerned. Article 2 The conversion factors as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which are used for the calculation of the withdrawal prices for the products listed in Annex I (A) and (D) to the said Regulation shall be as shown in Annex II . Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that, for each of the products listed in Annex I (A) and (D), a withdrawal price shall be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the guide price ; Whereas changes in production and marketing struc ­ tures in the Community make it necessary to alter the basis for calculating the withdrawal price as compared with the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consump ­ tion in the Community ; Whereas the guide prices for the 1983 fishing year were fixed for all the products in question by Council Regulation (EEC) No 3392/82 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, The landing areas which are very distant from the main centres of consumption in the Community, within the meaning of Article 12 (2) of Regulation (EEC) No 3796/81 , the conversion factors and the products to which those factors related shall be as shown in Annex III . Article 4 The withdrawal prices, as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 and applicable for the 1983 fishing year, and the products to which those prices relate shall be as shown in Annex IV. Article 5 HAS ADOPTED THIS REGULATION : The withdrawal prices, as referred to in Articlt 12 (2) of Regulation (EEC) No 3796/81 and applicable for the 1983 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate shall be as shown in Annex V. Article 1 The percentages of the guide price as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which Article 6 (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) OJ No L 357, 18 . 12 . 1982, p . 1 . This Regulation shall enter into force on 1 January 1983 . 28 . 12. 82 Official Journal of the European Communities No L 368/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission No L 368/20 Official Journal of the European Communities 28 . 12. 82 ANNEX I Percentage of guide prtce used in calculating with drawal prices Product % Herrings 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting ' 80 Ling 80 Mackerel 85 Anchovies 85 Plaice 82 Hake 85 Shrimps of the species Crangon Crangon 90 ANNEX II Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B 0 Extra, A (') B (') Herrings 1 0 0 0-85 0-85 2 0 0 0-80 0-80 3 0 0 0-50 0-50 Sardines 1 0 0 0-55 0-35 2 0 0 0-55 0-35 3 0 0 0-85 0-35 4 0 0 0-55 0-35 Dogfish (Squalus acanthias) 1 0-75 0-55 0-71 0-50 2 0-64 0-45 0-60 0-40 3 0-35 0-25 0-30 0-20 Dogfish (Scyliorhinus spp.) 1 0-80 0-60 0-75 0-50 2 0-80 0-60 0-70 0-50 ¢ 3 0-55 0-40 0-45 0-25 Redfish 1 0 0 0-90 0-90 2 0 0 0-90 0-90 3 0 0 0-76 0-76 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 368/2128 . 12. 82 Official Journal of the European Communities Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B (-) Extra, A (') B C) Cod 1 0-90 0-85 0-65 0-50 2 0-90 0-85 0-65 0-50 3 0-85 0-70 0-50 0-40 4 0-68 0-47 0-39 0-28 5 0-48 0-28 0-29 019 Saithe 1 0-90 0-90 0-70 0-70 2 0-90 0-90 0-70 0-70 3 0-90 0-90 0-70 0-70 4 0-75 0-55 0-40 0-30 Haddock 1 0-90 0-80 0-70 0-60 2 0-90 0-80 0-70 0-60 3 0-75 0-65 0-53 0-37 4 0-72 0-61 0-52 0-37 Whiting 1 0-80 0-75 0-60 0-40 2 0-80 0-75 0-60 0-40 3 0-74 0-61 0-54 0-23 4 0-54 0-37 0-39 0-23 Ling 1 0-85 0-65 0-70 0-50 2 0-83 0-63 0-68 0-48 3 0-75 0-55 0-60 0-40 Mackerel 1 0 0 0-85 0-85 2 0 0 0-85 0-75 3 0 0 0-85 0-70 Anchovies 1 0 0 0-70 0-45 2 0 0 0-85 0-45 3 0 0 0-70 0-45 4 0 0 0-29 0-29 Plaice 1 0-90 0-85 0-50 0-50 2 0-90 0-85 OSO 0-50 3 0-85 0-80 OSO 0-50 4 0-70 0-65 0-50 0-50 Hake 1 0-90 0-85 0-70 0-65 2 0-90 0-85 0-70 0-65 3 0-80 0-75 0-65 0-55 Simply boiled in water A C) B C) Shrimps of the species 1 0-65 0-55 Crangon crangon 2 0-20 0-20 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regtila ­ tion (EEC) No 3796/81 . No L 368/22 Official Journal of the European Communities 28 . 12. 82 ANNEX III Species Landing area Conversionfactor Mackerel 1 . Coastal areas of and islands of Ireland 0-72 2. Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0-74 3 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas of and islands of Northern Ireland 0-74 4. Coastal areas from Wick to Peterhead in the north-east of Scotland 0-87 Sardines from the Atlantic 5 . Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0-46 Hake 6. Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0-57 7. Coastal areas of and islands of Ireland 0-84 ANNEX IV Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B C) Extra, A (') B C) Herrings 1 0 0 242 242 2 0 0 227 227 3 0 0 143 143 Sardines / 1 0 0 251 160 (a) from the Atlantic J 2 0 0 251 160 3 0 0 388 160 4 0 0 251 160 / 1 0 0 191 121 (b) from the Mediterranean &lt; 2 0 0 191 121 3 0 0 295 121 ( 4 0 0 191 121 Dogfish 1 492 361 466 328 (Squalus acanthias) 2 420 295 394 262 3 230 164 197 131 Dogfish 1 506 379 474 316 (Scyliohinus spp.) 2 506 379 442 316 3 348 253 284 158 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC No 3796/81 . 28 . 12. 82 Official Journal of the European Communities No L 368/23 Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B C ) Extra, A (') B C) Redfish 1 0 0 609 609 2 0 0 609 609 3 0 0 515 515 Cod 1 715 675 516 397 2 715 675 516 397 3 675 556 397 318 4 540 373 310 222 5 381 222 230 151 Saithe 1 419 419 326 326 2 419 419 326 326 3 419 419 326 326 4 350 256 186 140 Haddock 1 535 475 416 356 2 535 475 416 356 3 446 386 315 220 4 428 362 309 220 Whiting 1 442 414 331 221 2 442 414 331 221 3 408 337 298 127 4 298 204 215 127 Ling 1 578 442 476 340 2 564 428 462 326 3 510 374 408 272 Mackerel 1 0 0 196 196 2 0 0 196 173 3 0 0 196 162 Anchovies 1 0 0 303 195 2 0 0 368 195 3 0 0 303 195 4 0 0 126 126 Plaice : ( 1 523 494 291 291  1 January to / 30 April 1983 / 2 523 494 291 291 3 4 494 407 465 378 291 291 291 291 ( 1 673 636 374 374 } 2 673 636 374 374  1 May to \ 3 636 598 374 37431 December 1983 ^ 4 524 486 374 374 Hake 1 1 671 1 578 1 300 1 207 2 1 671 1 578 1 300 1 207 3 1 486 1 393 1 207 1 021 Simply boiled in water A (&gt;) B C ) Shrimps of the species 1 804 680 Crangon crangon 2 247 247 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 368/24 Official Journal of the European Communities 28 . 12. 82 ANNEX V Withdrawal prices (ECU/tonne) Species Landing area Size (') Gutted fish with head Whole fish Extra, A (') B C ) Extra, A (') B C) Mackerel 1 . Coastal areas of and islands of Ireland 1 0 0 141 141 2 0 0 141 125 3 0 0 141 117 2. Coastal areas of and islands of Cornwall and 1 0 0 145 145 Devon in the United Kingdom 2 0 0 145 128 3 0 0 145 120 3 . Coastal areas from Portpatrick in south-west 1 0 0 145 145 Scotland to Wick in north-east Scotland and 2 0 0 145 128 the islands to the west and north of these areas ; 3 ' 0 0 145 120 coastal areas of and islands of Northern Ireland 4. Coastal areas from Wick to Peterhead in the 1 0 0 171 171 north-east of Scotland 2 0 0 171 151 3 0 0 171 141 Sardines from the 5 . Coastal areas of and islands of the counties of 1 0 0 115 74 Atlantic Cornwall and Devon in the United Kingdom 2 0 0 115 74 3 0 0 178 74 4 0 0 115 74 Hake 6. Coastal areas from Troon in south-west 1 952 899 741 688 Scotland to Wick in north-east Scotland and 2 952 899 741 688 the islands to the west and north of these areas 3 847 794 688 582 7. Coastal areas of and islands of Ireland 1 1 404 1 326 1 092 1 014 2 1 404 1 326 1 092 1 014 3 1 248 1 170 1 014 858 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/8 1 .